Title: From Abigail Smith Adams to Harriet Welsh, 6 June 1815
From: Adams, Abigail Smith
To: Welsh, Harriet




Dear Harriet
June 6th 1815.


I return you Cs Letter, I think she will not be here untill the last of this month. I fear W’s situation an unpleasant one, it cannot be otherways, with a family and without means of supporting them—whether John will obtain the place he wants, I know not, nor am I very solicitious for it. I have written two letters for him. at his request, but knew not, if I was not essentially injuring his future prospects of buisness in his profession; which appear to me better promoted by remaining at one post, than varying. a young man who depends upon a profession for support, must stick close to it, for if he quits that, that will quit him. I am not fearfull but what he would live within his Sallery, and that he might be benifited by a Tour abroad, and with his uncle, the thing is to Buckle to buisness after this; for those young men who have cater’d with him, will have outstriped d buisness once lost, does not easily return to the old hands
he had from G’r Tompkins and Judge Vaness very handsome Letters, I have said nothing upon the subject because if he fails; it is best it should not be circulated that he had applied—I beleive I have written you once before, but I have not said any thing to any one else—in answer to your question respecting Madame destace; I have felt uneasy since I have read her Germany that such a paragraph should have got into that Letter; as her observation to mr Adams so unqualified as it is, respecting Religion. She might not believe in some points upon which She had been conversing, and opt no unbeleiver in the Christian Religion—the Letter too was so blind, that Some essential Word might have been obliterated, as you knew Several passages were, I am sure neither mr Adams or I would give currency to a report, so injurious to her reputation, and so contrary to those she expresses in her work upon Germany—from the Words in the Letter, "which She gave me to understand" in any future coppy. I would leave a blank as the original never was received—I do not wonder that mr A became a favorite with her, as I presume he was by dinning at her table Weekly, where no doubt he met with many of the literatiy. his knowledge of books &c suited her taste, and hers no doubt pleased him, not being so fearfull of Learned Women as Judge Vanderkemp—please to tell Susan I am better to day and that, tho I cannot blame her for wishing you to be in Town while She was there, She might not to have been so Selfish, as to kept from you that mr Adams left Elizabeth in Town & came out alone, or that Your Company would have compensated, at least for her absence, and how much more—I shall not say—
I was Sitting writing this by my chamber window,—When I saw the gate open & two gentlemen enter, I went down and found dr Eustice and his Nephew, a Smart Sensible Youth, the dr was vastly agreable and chatty, if I may use such an expression for the conversation of a Gentleman, as the P and I was (Larissa having gone out) we enjoyd the Society very much and they staid took coffe with us;—we clid not get the patriot on Saturday, the stage came out before the printer Sent it to the office. you sent me and old cronical yesterday did you mean it? I Sent Letters yesterday for mr May, I think he had better take the news-papers, vile as some of them are—it is an ill Bird, you know, I learn that there is a vessel direct from France—mayhap she may bring some Letters as she has papers to 24 April—I have most filld my paper—I hope you burn all Such Scrap’s—Susan forgot my pound of Starch—She must Send it—good night to you—I must find an other paper to cover; when I designd this for the purpose—adieu


A—




